Citation Nr: 1445717	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Meniere's disease.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for scarring of the back of the head.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for scarring of the left arm.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for weakness of the left arm.  

6.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955, with subsequent service in the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The April 2010 rating decision denied in pertinent part, service connection for Meniere's disease, headaches, scarring of the back of the head, scarring of the left arm, and weakness of the left arm.  The January 2012 rating decision denied service connection for bilateral pes planus and declined to reopen the issues denied in the April 2010 rating decision.  

In February 2014, the Board remanded the issues.  The appeal has been returned to the Board for further adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of service connection for Meniere's disease, headaches, scarring of the back of the head, scarring of the left arm, and weakness of the left arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Clear and unmistakable evidence does not show that the Veteran's currently diagnosed bilateral pes planus was not aggravated by his active duty service, and the Veteran and his spouse are competent to offer a description of symptoms, such as foot pain and fallen arches that the Veteran experienced since service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for pes planus have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

As discussed in further detail in the following decision, the Board is granting the Veteran's claim for service connection for bilateral pes planus.  Thus, as the issue on appeal is being granted in full, the Board finds that any error related to the VA's duties to notify and to assist the Veteran is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  




Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, the evidence of record must demonstrate:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Analysis

The Veteran contends that he has a bilateral foot disability, to include pes planus that began on active duty.  He alleges that he did not have any problems with his feet prior to active service and that he began to have foot pain during service as a result of wearing ill-fitting boots and long periods of marching, and that he has had symptoms since that time.  

With regard to the Veteran's service treatment records (STRs) for his period of active duty from April 1953 to March 1955, the Board notes that in February 2010, the RO made a formal finding of the unavailability of the Veteran's STRs, and described the efforts that were taken to attempt to obtain such records.  Accordingly, as there are no service treatment records there is no evidence of a bilateral foot disability noted upon the Veteran's entrance into service, the Board finds that the presumption of soundness applies in this case, unless rebutted with clear and unmistakable evidence that the Veteran's bilateral foot condition preexisted service, and clear and unmistakable evidence that the Veteran's bilateral foot condition was not aggravated by service.  See 38 C.F.R. § 3.304(b) (2013).  

Moreover, based on the medical evidence, the Veteran's and his wife's competent and credible lay statements, and the September 2012 VA examiner's opinion, the Board will acknowledge that there were in-service manifestations of the Veteran's bilateral foot disability.  

A September 2012 VA examination indicated that the Veteran had bilateral pes planus that was congenital.  The examiner opined that it was less likely than not that the Veteran's flat feet was incurred in, caused by, or aggravated by improperly fitted boots.  The rationale provided was that in May 2006, a podiatrist diagnosed the Veteran with congenital talipes valgus (flat feet), and plantar fasciitis of the left foot.  The examiner went on to state that in his opinion the Veteran most likely has congenital talipes valgus (flat feet) that was less likely than not aggravated by service.  The rationale provided was that the Veteran had not sought treatment for his bilateral foot condition from 1955 to 2006.  The examiner did note, however, that the Veteran used over the counter orthotics until 2006 when he was prescribed and casted for orthotics from a podiatrist.  

The Board finds that the VA examiner's opinion is of minimal probative value.  Regarding the second prong of the clear and unmistakable evidence standard, namely whether the preexisting injury was not aggravated during service, the examiner stated that the bilateral foot condition was not likely aggravated during service.  Unfortunately, this is the wrong standard required to properly adjudicate this claim based on aggravation of a preexisting disability.  It has been held that clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard, the standard used by the VA examiner.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Throughout the claims and appeals process the Veteran has consistently reported that his bilateral foot condition began on active duty and that his symptoms have continued since service.  Two years after discharge from active duty, a February 1957 qualification for Army Reserve questionnaire reflects that the Veteran self-reported that he had fallen arches and was unable to stand for long periods of time.  Additionally, the Veteran's wife submitted a statement that she knew and dated the Veteran during high school.  She stated that he participated in various sporting activities and never complained about his feet or arches.  During the Veteran's basic training, the Veteran came home on some weekends and complained about his foot pain due to ill-fitting boots and long marches while carrying heavy gear.  Additionally, she reported that while the Veteran was in Europe, he sent her letters about his feet bothering him when walking and on guard duty.  She also confirmed the Veteran's account of years of using store-bought orthotics for relief.  

The Board notes that the Veteran is competent to offer a description of symptoms, such as foot pain and fallen arches that he experienced since service and to describe a continuity of such symptoms since service.  Additionally, he and his wife are competent to offer a description of symptoms that they have witnessed.  Laypersons, such as the Veteran and members of his family, are generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom; Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Even though not noted at the time of entry, there's an indication from the Veteran's private physician and the VA examiner that the Veteran's bilateral foot condition pre-existed service but was asymptomatic.  To overcome the presumption of soundness, clear and unmistakable evidence is needed to show that the condition was not aggravated.  "Less likely than not" is not the correct standard and the Board is unable to conclude that the Veteran's bilateral foot condition was not aggravated by his active military service.  Accordingly, based on the Veteran's statements, his wife's statement, and no contrary evidence, the Board finds that service connection for a bilateral foot disorder is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral pes planus is granted.  


REMAND

Unfortunately, another remand is required in this case with regard to the Veteran's request to reopen the claims for service connection for Meniere's disease, headaches, scarring of the back of the head, scarring of the left arm, and weakness of the left arm.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board remanded the claim in February 2014 so that an effort could be made to obtain personnel and service treatment records for the Veteran from his Army Reserve Unit and/or from the appropriate authority.  

In March 2014, the RO sent the Veteran a letter requesting his Reserve Unit information.  In April 2014, the Veteran replied that he was providing his Reserve Unit information but only provided a time frame of inactive duty from 1955 to 1961.  In June 2014, the RO sent the Veteran a letter and attached a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) for the Veteran to fill out in order to conduct a National Archives search.  There is no evidence in the record that the Veteran returned the NA Form 13055.  

Given that the Veteran had Reserve service, and claims that potentially depend on evidence contained in his Reserve service records, due diligence is required to make all attempts to obtain the Veteran's Army Reserve personnel and/or service treatment records.  To ensure that all potentially relevant records are in the file, a request should be made for all service treatment and personnel records for his time of Army Reserve service, from his Army Reserve Unit.  The Board notes that the claims file reflects that the Veteran was transferred to "USAR Control GP (Reinforcement) Nebraska Mil. Dist.", effective 31 March 1955 for a period of 8 years.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide any identifying information regarding his Army Reserve Unit, USAR Control GP (Reinforcement) Nebraska Mil. Dist. (for which he completed the DA Form 1140 in February 1957).  

Advise the Veteran that the efforts as directed in this remand and any other development deemed necessary are required for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  

2.  Request all personnel and service treatment records for the Veteran from his Army Reserve Unit (USAR Control GP (Reinforcement) Nebraska Mil. Dist), National Personnel Records Center (NPRC), Army Reserve Transportation Unit, and/or from any other appropriate authority.  A negative reply should be requested and should be placed in the file.  Notify the Veteran if such records are unavailable in accordance with 38 C.F.R. § 3.159 (e).  

3.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


